J-A14042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    M.J.T.                               :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
               v.                        :
                                         :
                                         :
    C.K.J.                               :
                                         :
                     Appellant           :   No. 77 WDA 2020

               Appeal from the Order Entered December 12, 2019
             in the Court of Common Pleas of Westmoreland County
                     Civil Division at No(s): 1948 of 2017D

BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED AUGUST 20, 2020

        C.K.J. (“Mother”) appeals, pro se, from the December 12, 2019,1 Order

(the “2019 Custody Order”) granting her supervised partial physical custody

of her male child, C.J.J. (born in September 2012) (“Child”), and granting

M.J.T. (“Father”) sole legal and physical custody of Child. We affirm.




1 Mother’s pro se Notice of Appeal indicates that she is appealing from an
Order dated January 10, 2020. However, the record reveals that no order
was entered into the docket on January 10, 2020, and Mother’s Notice of
Appeal was filed on that date. Thus, Mother may have mistakenly entered the
date on which she filed her appeal where she should have entered the date of
the order from which she appeals. Mother’s appeal properly lies from the trial
court’s December 12, 2019, Custody Order. See J.P. v. J.S., 214 A.3d 1284,
1286 (Pa. Super. 2019) (stating that “a custody order is final after the trial
court has completed its hearings on the merits and the resultant order
resolves the pending custody claims between the parties.” (quotation marks
omitted)).
J-A14042-20


      In its Explanation of Decision attached to its December 12, 2019,

Custody Order, the trial court set forth the factual background and procedural

history of this appeal, which we adopt herein. See Explanation of Decision,

12/12/19, at 1-9 (unnumbered). In addition, we note the following.

      On December 12, 2019, the trial court issued a custody Order granting

sole legal and physical custody of Child to Father.      See Order of Court,

12/12/19, at 1. Mother was granted supervised partial physical custody, as

facilitated by a mental health clinician with a Ph.D., who could provide a

supervised therapeutic environment for Mother to visit with Child. Id. The

Order had additional provisions for the communication between Mother and

Father, transportation to and from visitation, Mother’s mental health

treatment, and Child’s therapy. Id. at 1-2. Accompanying its Order, the court

issued an extensive explanation of its decision analyzing the sixteen custody

factors. See Explanation of Decision, 12/12/19, at 1-26 (unnumbered).

      On January 10, 2020, Mother filed a pro se Notice of Appeal and a

Concise Statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

      In her brief on appeal, Mother raises 53 issues. Mother’s second issue,

the issue most directly relating to the 2019 Custody Order, is as follows:

      2. Did the [trial? c]ourt commit an error of law by holding a trial
      in November of 2019 to assess facts that were blocked from
      August 28, 2019[,] through that date (5 hearings)[; the] 16
      factors were not consider[ed,] nor [Child’s] preference[,] which is
      [M]other (according to his answer in November 20, 2019)[;] those


                                     -2-
J-A14042-20


      things should have been considered in prior hearings before a
      change of custody was made[?]

Mother’s Brief at 14-15.

      In custody cases under the Child Custody Act, 23 Pa.C.S.A. §§ 5321-

5340, our standard of review is as follows:

            We review a trial court’s determination in a custody case for
      an abuse of discretion, and our scope of review is broad. Because
      we cannot make independent factual determinations, we must
      accept the findings of the trial court that are supported by the
      evidence. We defer to the trial [court] regarding credibility and
      the weight of the evidence. The trial [court]’s deductions or
      inferences from its factual findings, however, do not bind this
      Court. We may reject the trial court’s conclusions only if they
      involve an error of law or are unreasonable in light of its factual
      findings.
C.A.J. v. D.S.M., 136 A.3d 504, 506-07 (Pa. Super. 2016) (citation omitted).

Additionally,

      [t]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge gained
      by a trial court in observing witnesses in a custody proceeding
      cannot adequately be imparted to an appellate court by a printed
      record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (citation omitted).

      In any custody case, the primary concern is the best interest of the

child. See 23 Pa.C.S.A. §§ 5328, 5338; see also W.C.F. v. M.G., 115 A.3d

323, 326 (Pa. Super. 2015). In assessing the child’s best interest, the trial

court must consider the best interest factors, set forth in Section 5328(a) as

follows:

      § 5328. Factors to consider when awarding custody

                                    -3-
J-A14042-20


     (a) Factors.—In ordering any form of custody, the court shall
     determine the best interest of the child by considering all relevant
     factors, giving weighted consideration to those factors which
     affect the safety of the child, including the following:

        (1) Which party is more likely to encourage and permit
        frequent and continuing contact between the child and
        another party.

        (2) The present and past abuse committed by a party or
        member of the party’s household, whether there is a
        continued risk of harm to the child or an abused party and
        which party can better provide adequate physical
        safeguards and supervision of the child.

        (2.1) The information set forth in section 5329.1(a) (relating
        to consideration of child abuse and involvement with
        protective services).

        (3) The parental duties performed by each party on behalf
        of the child.

        (4) The need for stability and continuity in the child’s
        education, family life and community life.

        (5) The availability of extended family.

        (6) The child’s sibling relationships.

        (7) The well-reasoned preference of the child, based on the
        child’s maturity and judgment.

        (8) The attempts of a parent to turn the child against the
        other parent, except in cases of domestic violence where
        reasonable safety measures are necessary to protect the
        child from harm.

        (9) Which party is more likely to maintain a loving, stable,
        consistent and nurturing relationship with the child
        adequate for the child’s emotional needs.

        (10) Which party is more likely to attend to the daily
        physical, emotional, developmental, education and special
        needs of the child.

                                     -4-
J-A14042-20



         (11) The proximity of the residences of the parties.

         (12) Each party’s availability to care for the child or ability
         to make appropriate child-care arrangements.

         (13) The level of conflict between the parties and the
         willingness and ability of the parties to cooperate with one
         another. A party’s effort to protect a child from abuse by
         another party is not evidence of unwillingness or inability to
         cooperate with that party.

         (14) The history of drug or alcohol abuse of a party or
         member of a party’s household.

         (15) The mental and physical condition of a party or
         member of a party’s household.

         (16) Any other relevant factor.

23 Pa.C.S.A. § 5328. “All of the [best interest] factors … are required to be

considered by the trial court when entering a custody order.” J.R.M. v. J.E.A.,

33 A.3d 647, 652 (Pa. Super. 2011) (emphasis omitted). Additionally, when

a trial court awards custody, it “shall delineate the reasons for its decision on

the record in open court or in a written opinion or order.”        23 Pa.C.S.A.

§ 5323(d).

      Mother contends that the trial court erred in granting Father sole

physical custody of Child without a consideration of the sixteen custody

factors. See Mother’s Brief at 25-26.

      Here, the trial court thoughtfully, and at length, considered each of the

sixteen custody factors in its Explanation of Decision, which we incorporate

herein. See Explanation of Decision, 12/12/19, at 9-28 (unnumbered). The


                                      -5-
J-A14042-20


trial court found that factors 1, 3, 4, 5, 7, 8, 9, 10, 13, and 15 favored Father,

and that factors 2, 2.1, 6, 11, 12, and 14 either did not apply, or ultimately,

did not favor either party. Following a thorough review, we conclude that the

trial court’s findings that it is in Child’s best interest to reside with Father, are

supported by the record, and, accordingly, we discern no abuse its discretion.

C.R.F., 45 A.3d at 443.

      We turn to the remainder of Mother’s claims on appeal, many of which

contain nested claims, or are duplicative, argumentative, and at times

nonsensical. See Mother’s Brief at 14-37. We further note that Mother’s brief

does not conform with the Pennsylvania Rules of Appellate Procedure. Rule

2119 requires that the argument “be divided into as many parts as there are

questions to be argued; and shall have at the head of each part—in distinctive

type or in type distinctively displayed—the particular point treated therein,

followed by such discussion and citation of authorities as are deemed

pertinent.” Pa.R.A.P. 2119(a). Mother’s argument section, while separated

by enumerated sections, is replete with rambling, repetitious, and conclusory

statements, and references to attachments not entered into evidence.

Similarly, although Mother cites to various Pennsylvania cases and statutes,

she does not connect her argument to her quoted authorities.

      We remind Mother,

      [a]lthough this Court is willing to liberally construe materials filed
      by a pro se litigant, pro se status confers no special benefit upon
      the appellant. To the contrary, any person choosing to represent
      himself in a legal proceeding must, to a reasonable extent,

                                        -6-
J-A14042-20


      assume that his lack of expertise and legal training will be his
      undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284–85 (Pa. Super. 2006) (citations

omitted).

      Despite the deficiencies of the brief, we have reviewed Mother’s claims,

and conclude that they lack merit.      In sum, the trial court appropriately,

thoroughly, and thoughtfully considered the sixteen custody factors and made

its decision in the best interests of Child. C.R.F., 45 A.3d at 443. Despite

Mother’s voluminous filings and myriad arguments, we do not find that the

trial court abused its discretion or made any error of law in its rulings. C.R.F.,

45 A.3d at 443. Accordingly, we affirm the trial court Order.

      Order affirmed.     Application to File Post-Submission Communication

denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/20/2020




                                      -7-